 1   McGREGOR W. SCOTT
     United States Attorney
 2   DAVID L. GAPPA
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                            Case No. 1:17-CR-00233-LJO-SKO

12                                       Plaintiff,         FINAL ORDER OF FORFEITURE

13              v.

14     NICHOLAS CARROLL WATKINS,

15                                       Defendant.

16

17             WHEREAS, on July 20, 2018, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant Nicholas Carroll Watkins

19   in the following property:

20                      a. Samsung S3 (Model SCH-I535, Serial Number 990004390476764)

21                           telephone, and all data and content stored thereon, seized from defendant by

22                           law enforcement on or about June 15, 2017.

23             AND WHEREAS, beginning on July 26, 2018, for at least thirty (30) consecutive days

24   respectively, the United States published notice of the Court’s Order of Forfeiture on the

25   official internet government forfeiture site www.forfeiture.gov. Said published notice advised

26   all third parties of their right to petition the Court within sixty (60) days from the first day of

27   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

28   the forfeited property;
      FINAL ORDER OF FORFEITURE                            1
 1            AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 2   subject property and the time for any person or entity to file a claim has expired.

 3            Accordingly, it is hereby ORDERED and ADJUDGED:

 4            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

 5   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 2253,

 6   to be disposed of according to law, including all right, title, and interest of Nicholas Carroll

 7   Watkins.

 8            2.       All right, title, and interest in the above-listed property shall vest solely in the

 9   name of the United States of America.

10            3.       The U.S. Marshals Service shall maintain custody of and control over the

11   subject property until it is disposed of according to law.

12
     IT IS SO ORDERED.
13

14       Dated:       October 26, 2018                          /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                              2
